Citation Nr: 1340154	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-46 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the June 1981 rating decision contained clear and unmistakable error (CUE) in denying service-connected compensation for an unspecified neurosis.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In February 2012, the Veteran waived the right to have any additional evidence submitted in connection with the appeal considered by the RO in the first instance and asked that the Board consider any such evidence during the course of appellate review.  38 C.F.R. §§ 19.9, 20.1304(c) (2013).  Additional evidence and argument were received from the Veteran in October 2013 and November 2013.  

During the course of this appeal, the Veteran revoked the power of attorney for Disabled American Veterans (DAV), and is now representing himself in the matter on appeal.  See August 2013 Pro Se Election form.    


FINDING OF FACT

The June 1981 rating decision pertaining to the issue of service connection for a neurosis was reasonably supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were either not considered or were misapplied.


CONCLUSION OF LAW

The June 1981 rating decision denying service connection for an unspecified neurosis may not be reversed or amended on the basis of CUE.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105 (2013).




	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply to allegations of CUE in prior final decisions, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  Moreover, the appellant has the burden of establishing such error on the basis of the evidence then of record.  See Livesay, 15. Vet. App. at 178-79.  

CUE Legal Criteria

The law and regulations provide that previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be Ipso Facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

In determining whether a prior decision involves CUE, the CAVC has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (affirming that CUE must be outcome determinative). 

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  See Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

CUE Analysis

As an initial matter, the Board finds the allegations of CUE made by the Veteran are adequate to meet the threshold pleading requirements, and therefore dismissal of the claim is not warranted.  See Simmons, 17 Vet. App. at 104.  The Veteran adequately identified the June 1981 rating decision at issue and set forth a reasonable allegation of CUE; therefore, the Board will proceed to consider this appeal on the merits. 

In the June 1981 rating decision, the RO denied service connection for an unspecified neurosis.  In June 1981, the Veteran was notified of the rating decision and his appellate rights.  In July 1981, he filed a timely Notice of Disagreement regarding the denial of service connection for a neurosis.  In September 1981, a Statement of the Case was issued.  The Veteran did not perfect the appeal and did not submit any evidence within the one-year appeal period following the June 1981 rating decision.  Also, no official service records pertinent to the June 1981 denial of service connection for an unspecified neurosis have been obtained; therefore, the June 1981 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).      

The pertinent law and regulatory criteria in effect at the time of the June 1981 rating decision provided that direct service connection may be granted only for disability resulting from disease or injury incurred in or aggravated in line of duty and not the result of a veteran's own willful misconduct.  The pertinent law and regulatory criteria further provided that the simple drinking of alcoholic beverage was not of itself willful misconduct; however, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect was willful misconduct.  Additionally, if, in the drinking of a beverage to enjoy its intoxicating effects, intoxication resulted proximately and immediately in disability, the disability would be considered the result of the person's willful misconduct.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.301, 3.303.

Evidence considered at the time of the June 1981 rating decision included the Veteran's service treatment records (STRs).  The STRs showed that during service, in January 1968, the Veteran asked to consult with psychiatry for a personal problem.  In March 1968, the Veteran was evaluated by a service psychiatrist for several psychiatric complaints and reported that he compensated for anxiety by consuming large quantities of alcohol.  The service psychiatrist noted a diagnosis of neurotic inhibition, prescribed Librium as needed, and recommended long term therapy after service separation.  Later, in August 1968, the Veteran again asked to see the base psychiatrist.  It was noted that the Veteran had previously been fully evaluated in March 1968, and the problem the Veteran presented with at that time was unchanged.  The service medical examiner noted that he did not feel that much further could be done.  On the December 1968 service separation examination, the Veteran was psychiatrically evaluated as normal. 

Additionally, on the VA Form 21-526 filed in February 1981, approximately twelve years after service separation, the Veteran noted that he had received treatment for a mental disorder in 1967 at the Camp Pendleton Naval Hospital during service.  He also noted that he had received treatment for a mental disorder at the Veterans Hospital in Dallas, Texas in December 1980.  

Also of record was a statement from the Veteran dated in April 1981 wherein he wrote that he began to have mental problems after returning from Vietnam and became an alcoholic.  He reported that he sought psychiatric treatment during service but was told that nothing was wrong.  He also stated that he started getting into trouble because of his drinking and received a special court martial during service.  Additionally, he reported that he continued to drink, started getting into trouble with the law, and had trouble getting a job after service separation.  He further stated that he had contemplated suicide many times and was referred to the Veterans Hospital in Dallas, Texas after calling suicide prevention.    

The November 1980 VA medical certificate and history was of record and noted the Veteran's report of psychiatric problems since returning from Vietnam, as well as his report of trouble keeping a job and having trouble with the law after service due to drinking.  The Veteran stated that he had drunk a case of beer per day until October 1978.  The VA treating provider noted that the Veteran was alert and oriented, was able to provide pertinent information, showed no gross psychotic symptoms, had no current suicidal ideation, and was not in need of psychiatric hospitalization.  The only psychiatric diagnosis noted was alcoholism by history.   

By way of providing relevant background, the Board notes that service connection for posttraumatic stress disorder (PTSD) was granted in an August 1995 Board decision.  When implementing the grant of benefits in an October 1995 rating decision, the RO assigned a 10 percent rating effective April 18, 1991.  The Veteran did not appeal the decision, and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  The Veteran contends that the now service-connected PTSD began during service, and the RO committed CUE in the June 1981 rating decision by failing to consider the psychiatric complaints, psychiatric diagnosis of neurotic inhibition, and psychiatric treatment with Librium documented in the service treatment records when denying service connection for a mental disorder (i.e., a neurosis).  The Veteran further asserts that there was a lack of comprehension of PTSD and its related symptoms by psychiatric personnel at the time of the June 1981 denial, and that the alcoholism developed because he was self-medicating symptoms of PTSD.  See the August 2003 VA Form 21-4138 submitted in October 2013 and the November 2013 letter from the Veteran. 

After review of the record, the Board finds that there is no CUE in the June 1981 rating decision with respect to the RO's finding on the question of whether a neurosis was incurred in service.  In this regard, the Board notes that the Veteran has argued that the RO improperly failed to consider in-service psychiatric complaints, diagnosis, and treatment when adjudicating his claim.  After review of the June 1981 rating decision, however, the Board finds that the RO adequately considered the in-service psychiatric complaints, diagnosis, and treatment of neurotic inhibition when denying the claim.  In the rating decision, the RO specifically referenced the Veteran's request to be evaluated by a psychiatrist during service, as well as the March 1968 psychiatric complaints and diagnosis of neurotic inhibition.  Although the RO appears to have misstated the date of one of the Veteran's in-service requests for psychiatric evaluation and did not specifically discuss a second request for psychiatric evaluation during service, the RO considered in-service psychiatric complaints and request for evaluation, as well as the psychiatric evaluation performed in March 1968.  Also, although the RO did not discuss the Veteran's prescription for Librium during service, the RO considered the March 1968 psychiatric evaluation report that made note of the prescription and specifically noted the Veteran's diagnosis of neurotic inhibition in the report.  Any failure on the RO's part to discuss specifically further request for psychiatric evaluation and the March 1968 prescription for Librium would not have manifestly changed the outcome of the decision because the Veteran's in-service psychiatric complaints and diagnosis had been considered.  Furthermore, rating decisions are not required to set forth in detail the factual bases for their decisions before the 1990 effective date of 38 U.S.C.A. § 5104(b).  In the absence of evidence to the contrary, the rating board is presumed to have made the requisite findings.  Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005).

In the June 1981 rating decision, the RO denied service connection for a neurosis on the basis that the Veteran had admitted to heavy drinking since leaving service, and alcoholism was a disability that was the result of his own willful misconduct and was not subject to service connection.  While the contents of the November 1980 VA medical certificate and history were not specifically discussed in the June 1981 rating decision, the RO referenced the November 1980 VA outpatient treatment record in the portion of the rating decision noting the date of the last examination.  The November 1980 VA treatment record showed a diagnosis of alcoholism by history, with no other psychiatric diagnoses noted.  Thus, at the time of the June 1981 rating decision, the only psychiatric diagnosis was alcoholism by history.  The evidence did not show that the Veteran then had a current neurosis or any mental disorder other than alcoholism by history at that time.   

Although the Veteran has argued that he was self-medicating symptoms of PTSD when he became an alcoholic after service separation, the evidence of record at the time of the June 1981 rating decision did not show that the Veteran had been diagnosed with PTSD or any other mental disorder other than alcoholism by history by a competent mental health professional.  Therefore, the Veteran's assertion that there was a lack of comprehension of PTSD and its related symptoms by psychiatric personnel at the time of the June 1981 denial, even if true, may not be used as a basis for a finding of CUE because the evidence of record at the time of the June 1981 rating decision did not show that the Veteran was diagnosed with PTSD or any mental disorder other than alcohol abuse by history by a competent mental health professional.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision).

Thus, while the Board has carefully considered the assertions of the Veteran, the Board finds that the statutory and regulatory provisions pertaining to the award of service connection were correctly applied by the adjudicators at the time of the June 1981 rating decision, and that the RO's decision denying service connection for an unspecified neurosis was the product of reasonable judgment.  Therefore, the Board concludes that the June 1981 rating decision was not a product of clear and unmistakable error.  38 C.F.R. § 3.105; Damrel v. Brown, 6 Vet. App. at 242; Russell, 3 Vet. App. at 310.  The appeal is denied. 



ORDER

There is no CUE in the June 1981 rating decision denying service connection for an unspecified neurosis; thus, the appeal is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


